Citation Nr: 9914820	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-01 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the principle amount 
of $528.00.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1951 to July 
1953.   

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office's Committee on Waivers and Compromises (RO).  
In November 1996, the appellant requested a waiver of the 
recovery of the overpayment of nonservice-connected pension 
benefits in the amount of $528.00.  An April 1997 Decision on 
Waiver of Indebtedness by the RO denied the appellant's 
request.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The RO has determined that the appellant was overpaid 
nonservice-connected pension benefits in the amount of 
$528.00.    

3.  The appellant was not at fault in the creation of the 
overpayment of nonservice-connected pension benefits.   

4.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the appellant, inasmuch as he 
accepted benefits to which he was not entitled, based on his 
income.

5.  The appellant's income, with consideration of the costs 
of life's basic necessities, is sufficient to permit 
repayment of the overpayment indebtedness without resulting 
in excessive financial difficulty, and the collection of that 
indebtedness would not defeat the purpose of the pension 
benefit program, or otherwise be inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected pension 
benefits, in the amount of $528.00, would not be against 
equity and good conscience. 38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§ 1.963, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is found that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is not inherently 
implausible.  Further, after examining the record, the Board 
is satisfied that all relevant facts have been properly 
developed and that the evidence of record is sufficient to 
render a fair and equitable determination of the matter at 
hand.

Factual Background

The documentary evidence before the Board supports the 
following factual summary:

In a March 1973 rating decision, entitlement to nonservice-
connected pension benefits was established. 

In an Improved Pension Eligibility Verification Report (EVR), 
dated and received in December 1995, the appellant reported 
that his gross monthly Social Security income was $765.10 and 
his spouse's Social Security income was $645.00.  The 
appellant reported that he and his spouse each had $4,087.55 
cash in the bank and a net worth which totaled $4,087.55.  He 
reported that he had received a life insurance settlement, 
but did not specify the amount.  The appellant reported that 
he and his spouse had two unmarried dependent children in 
their care.  

In a January 1996 letter, the VA informed the appellant that 
they had received his report of unreimbursed medical 
expenses.  They determined that no change in the VA benefits 
was warranted, since the appellant was receiving pension at a 
protected rate.  The VA informed the appellant that he could 
continue to receive his monthly benefits in the amount of 
$132.00.  The VA instructed the appellant to keep them 
advised of any income changes, as failure to do so may cause 
an overpayment of VA benefits that were paid to the appellant 
and the law required the appellant to pay back any 
overpayment.  

In a March 1996 letter, the VA informed the appellant that he 
would continue to receive the same rate of pension as long as 
his family income remained within the VA limits.  The VA 
stated that a review of the appellant's gross family income, 
which totaled $17,593.00, showed that the appellant was not 
eligible for Improved Law Pension which allowed for 
adjustments for unreimbursed medical expenses.  The VA 
indicated that the appellant's family income exceeded the VA 
limits for the new pension program.  The VA informed the 
appellant that it was very important that he notify the VA 
immediately of any change in their income, but it was not 
necessary to report any unreimbursed medical expenses.    

In a copy of an EVR, dated in a December 1995, the appellant 
reported that his gross monthly Social Security income was 
$9,241.20 and his spouse's Social Security income was 
$2,580.00.  The appellant reported that he and his spouse 
each had $14,682.50 cash in the bank and $38,500.00 in life 
insurance death benefits.  They each had a net worth which 
totaled $53,182.00.  He reported that his family medical 
expenses totaled $4,128.86.  The appellant reported that he 
and his spouse had two unmarried dependent children in their 
care.  A note attached to the copy indicated that the 
original EVR had been submitted by an individual from the 
NMVSC in late April.  

In a June 1996 letter, the VA informed the appellant that 
they were terminating his VA pension benefits because they 
received evidence which showed that his family income had 
changed.  The evidence consisted of the appellant's VA Form 
21-0512V-1 (EVR) dated in December 1995.  The VA indicated 
that they did not receive this form until June 21, 1996.  The 
appellant indicated in the December 1995 EVR that form that 
he received a life insurance payment of $38,500.00 in 1995.  
This amount was excessive for the payment of Section 306 
Pension.  The VA stated that the appellant's benefits must be 
terminated effective on the first day of the year following 
the year in which the excessive income was received.  The 
appellant's disability pension award was amended to $0 
effective January 1, 1996.  The VA based this adjustment upon 
review of the appellant's EVR.  The VA stopped the 
appellant's payments, because his countable annual family 
income from that date was excessive.  The VA stated that if 
the appellant's income was reduced, the appellant should fill 
out and return the enclosed EVR.  The VA further indicated 
that the adjustment resulted in an overpayment of benefits 
and stated that the appellant would be notified shortly of 
the exact amount of the overpayment and information about 
repayment.      

In July 1996, the appellant filed an amended EVR for 1995.  
He reported that his monthly Social Security income was 
$790.10 and his spouse's income was $220.00.  He stated that 
he and his spouse had $4,087.55 cash in the bank and received 
$25.00 in royalties in 1995.  

In a November 1996 letter, the VA informed the appellant that 
after reviewing the additional financial evidence submitted 
by the appellant for the year of 1995, they did not change 
their decision to terminate the appellant's benefits.  The VA 
indicated that the appellant's one time award of $27,720.63, 
which was received by the appellant on November 20, 1995, 
when combined with the Social Security benefits, was 
excessive for the payment of the protected 306 pension 
effective January 1, 1996.    

In December 1996, the appellant's request for a waiver was 
received by the RO.  He indicated that the overpayment was 
not his fault since he filed the EVR in December 1995, and 
the VA misplaced the EVR and did not receive it until June 
1996.  He stated that he was informed by the RO in January 
1996 that he was awarded the pension benefits and he assumed 
all was fine.   

In an April 1997 Decision on Waiver of Indebtedness, the RO 
denied the appellant's request for a waiver.  The RO 
determined that the appellant was free from fraud, 
misrepresentation, and bad faith.  The RO found that the 
appellant was not at fault in the creation of the 
indebtedness.  The pension benefits were terminated due to 
income in excess of the limit set for receipt of the benefit.  
The RO indicated that although the appellant had been found 
not to be at fault for the creation of the debt, the law 
required that the overpaid amount be returned to the 
government to prevent unjust enrichment, unless such recovery 
would cause the appellant undue financial hardship.  The RO 
pointed out that the appellant had not returned the financial 
status report which was furnished to him in December 1996.  
The RO stated that there is no evidence in the claims folder 
to support the appellant's contentions that payment of this 
debt in the amount of $528.00 would cause undue financial 
hardship.  The RO indicated that without essential financial 
information from the appellant which reflects his total net 
worth, income, expenses, and other financial obligations, the 
RO presumed the appellant was financially able to payoff the 
debt within a reasonable period of time without undue 
financial hardship.   

At a hearing before the Board in March 1999, the appellant 
stated that right now, he and his family were living on 
Social Security income.  Hearing Transcript, hereinafter Tr., 
3.  He stated that he spent all of the [settlement] money 
from the death of his son.  Tr. 3.  He and his spouse used 
the money to pay off their mortgage and they bought a new 
car.  Tr. 4.  The appellant stated that he lived on about 
$1,400.00 a month.  Tr. 3.  He spent about $2,000.00 a year 
on health insurance.  Tr. 3 and 4.  He had other monthly 
expenses for groceries and his spouse's doctor appointments  
Tr. 4.  The appellant indicated that paying back the 
overpayment indebtedness would have an impact on his family's 
finances because they hardly had any money left after they 
pay for the utilities, insurance, groceries, and clothing for 
the children.  Tr. 6.   

In April 1999, the VA received the appellant's Financial 
Status Report (VA Form 20-5655).  He reported that his 
family's net monthly income, which consisted of Social 
Security payments to the appellant, his spouse, and his 
children, totaled $1,452.00.  His total monthly expenses were 
$1,339.59.  The monthly expenses included $350.00 for food; 
$175.00 for utilities and heat, $90.00 for auto insurance, 
$289.59 for health insurance, $50.00 for clothing; $335.00 
for medical expenses, and $50.00 for automobile maintenance.  
The appellant reported having $0 cash in the bank and $0 cash 
on hand.  He owned two automobiles valued at $16,000.00.  He 
owned real estate valued at $38,000.00.  The appellant 
indicated that he had been adjudicated bankrupt in 1992.  He 
stated that after all of the bills and grocery and insurance 
payments were paid, his income was none.  

Pertinent Law and Regulations

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience. 38 U.S.C.A. § 5302(c) (West 1991 and Supp. 1998); 
38 C.F.R. §§ 1.963(a), 1.965(b) (1998). 

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment 
of the debtor, and, (6) whether the debtor changed positions 
to his detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Analysis

As noted above, the law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: 
(1) Fraud, (2) misrepresentation, (3) bad faith. 38 U.S.C.A. 
§ 5302.  The Board's review of the record reflects that the 
RO has resolved this question in favor of the appellant, 
finding, in essence, that his actions did not constitute 
fraud, misrepresentation or bad faith.  

Thus, the question before the Board for review is the issue 
of whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965. 

The Board has carefully reviewed the entire record, in light 
of the appellant's contentions and the applicable law and 
regulations.  The Board does not find that the appellant was 
at fault in the creation of the overpayment indebtedness.  He 
did submit an EVR to the VA in December 1995, as required, 
though the one received by VA that month was misleading.  

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt"  (Veteran's Benefits Administration Circular 20-90- 
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the appellant had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.

The Board finds that the VA was not at fault in the creation 
of the overpayment indebtedness.  The financial information 
in the EVR received in December 1995 was not accurate.  The 
VA did not create the circumstances that led to the creation 
of the overpayment indebtedness.  Once the corrected EVR was 
discovered, the VA took appropriate action to terminate the 
appellant's award of pension benefits.  

There has been no showing that the veteran changed his 
position to his detriment in reliance upon VA benefits.  The 
Board has considered whether recovery of the overpayment 
would defeat the original purpose of the benefit, by 
nullifying the object for which it was intended, and whether 
waiver of recovery of the indebtedness would create unjust 
enrichment.  Pension, as noted above, is an income-based 
program, intended to provide a basic level of support for 
veterans with wartime service.  Recovery of those amounts to 
which the appellant was not entitled would not defeat the 
purpose of the benefit.  This would not affect the 
appellant's other sources of income, including Social 
Security benefits.  On the other hand, the failure of the 
Government to insist upon its right to repayment of this debt 
would result in his unjust enrichment at the expense of the 
Government.  The appellant in this case did not, according to 
the available record, change his position to his detriment 
and as a result of the award of pension.

Finally, the Board must analyze whether recovery of the 
overpayment from the appellant would result in undue 
financial hardship.  The evidence of record shows that the 
appellant's and his family's monthly income totals $1,452.00.  
His total monthly expenses were $1,339.59.  The appellant has 
a positive monthly balance of $112.00.  With prudent 
budgeting, it is apparent that collection of the overpayment 
would not in any way deprive the appellant or his family of 
the basic necessities of life.  There is no evidence that he 
will be forced to endure a lack of food, clothing, shelter, 
or medical care as a result of the collection of the debt.  
Thus, there is no indication that recovery of the overpayment 
would cause undue hardship.  

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue would be unfair, 
unconscionable, or unjust.  The Board finds, therefore, that 
under the principles of equity and good conscience, taking 
into consideration all of the specifically enumerated 
elements of 38 C.F.R. § 1.965(a), it would not be unfair to 
recover the appellant's overpayment indebtedness in the 
amount of $528.00.  Although the appellant was not at fault 
in the creation of the overpayment indebtedness, he would be 
unjustly enriched at the expense of the government if a 
waiver was granted and recovery of the overpayment 
indebtedness would not create undue hardship.  The end result 
would not be unduly favorable or adverse to either the 
Government or the appellant.  The evidence in this case is 
not so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C.A. § 5107(b).  Accordingly, the prior 
decision of the RO is affirmed, and the appellant's request 
for a waiver is denied.


ORDER

Waiver of recovery of the overpayment of nonservice-connected 
pension benefits, in the principle amount of $528.00, is 
denied. 



		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

